Order entered November 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00562-CV

                   IN THE MATTER OF D.L., A JUVENILE

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-19-01412-X

                                      ORDER

      The reporter’s record in this case is overdue.        By postcard dated July 7,

2020, we notified Court Reporter Pamela Sumler the reporter’s record was overdue

in this case. A few days later, Ms. Sumler notified the Court she had not received

a request for preparation of the record. We later ordered the appeal submitted

without the record. Thereafter, we received an order of appointment of counsel

from the trial court, and appellant’s counsel filed a docketing statement indicating

appellant is entitled to proceed in this appeal without payment of costs and a copy

of his August 27, 2020 request for the reporter’s record.
        By order dated September 17, we vacated our prior order submitting the case

without a reporter’s record and ordered Ms. Sumler to file the record within thirty

days.    To date, Ms. Sumler has not filed the reporter’s record nor otherwise

corresponded with the Court regarding the reporter’s record. So that this appeal

can proceed, we ORDER Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court, to file the reporter’s record within FIFTEEN DAYS.

        We DIRECT the Clerk of the Court to send copies of this order, by

electronic transmission, to the following persons:


        Honorable Cheryl Lee Shannon
        Presiding Judge
        305th Judicial District Court

        Ms. Pamela Sumler
        Official Court Reporter
        305th Judicial District Court

        All parties




                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE